Appeals by the defendant from two judgments of the Supreme Court, Queens County (Rotker, J.), both rendered January 2, 1986, convicting him of two counts of attempted burglary in the second degree (one count as to each indictment), upon his pleas of guilty, and imposing *381sentences. The appeals bring up for review the denial (Giaccio, J.), after a hearing, of those branches of the defendant’s motion which were to suppress physical evidence as well as oral statements made by him to law enforcement authorities.
Ordered that the judgments are affirmed.
At 10:45 p.m. on May 3, 1985, two police officers on routine motor patrol received a radio transmission reporting a suspicious male, on a ladder in the rear of 110-45 71st Road. While responding to that call, the officers observed the defendant walking down a dark alley toward the rear of a building that was about 100 feet from 110-45 71st Road. The officers saw no one else in the vicinity. One of the officers went down the alley after the defendant and when he got to the rear of the building, saw the defendant attempting to pull himself up onto a fire escape. The officer, who had drawn his gun, ordered the defendant to "freeze” and asked him what he was doing. The defendant replied, "Nothing”. The police officer observed a bulge in a pouch of defendant’s sweatshirt by his waistband, and upon patting down the defendant, felt something "like a hard ball” in the pouch, which he removed. It was approximately 20 pieces of jewelry wrapped in a handkerchief.
The defendant was placed under arrest, handcuffed and advised of his rights. The officer asked defendant what he was doing and the defendant answered that "he hit a place on the next block”. The defendant then took the officers to the rear of 110-45 71st Road where he pointed out an apartment on the sixth floor. One of the officers climbed the fire escape in the rear of 110-45 71st Road and discovered a window on the sixth floor broken and the window gate pushed aside. While being processed in the police station about an hour later, the defendant spontaneously stated that he did not want to commit burglaries, but needed the money to pay for his girlfriend’s cocaine habit. The next morning at 7:45 A.M., the defendant was questioned by a detective, who again advised him of his rights, and the defendant repeated his confession concerning the burglary.
The pivotal questions on this appeal concern the lawfulness of the police officer’s actions when he came upon the defendant at the fire escape, and whether or not the arrest of the defendant was based upon probable cause. The hearing court answered these questions in the affirmative and we agree.
Clearly, the police officers had the duty to investigate the occurrence reported over the police radio. The defendant was observed in the vicinity of the premises described over the *382radio. These events constituted an articulable reason for the officer to exercise his common-law right to detain the defendant and inquire as to his activities (People v DeBour, 40 NY2d 210). This the officer did and the defendant did not offer an explanation (cf., People v Bronston, 68 NY2d 880). Added to this was the officer’s observation of the defendant attempting to pull himself up to the fire escape ladder, which was further indication that criminal activity was afoot. The fact that the officer had his gun drawn did not convert this lawful, limited detention into an arrest. Rather, the officer engaged in a reasonable, self-protective means under the circumstances of the confrontation which occurred at 10:45 p.m. in the rear of a dark, deserted alley (see, People v Chestnut, 51 NY2d 14, cert denied 449 US 1018; People v Finlayson, 76 AD2d 670, lv denied 51 NY2d 1011, cert denied 450 US 931; People v Crutchfield, 111 AD2d 346, lv denied 66 NY2d 762).
Under all the circumstances presented to the officer, he had reasonable suspicion that criminal activity was afoot. Unlike People v Wiley (110 AD2d 590), the officer in this case was able to articulate facts justifying his suspicion. His further observation of a bulge in the pouch of the defendant’s sweatshirt, at the waistband, justified the limited search of the defendant pursuant to CPL 140.50 (3). Upon feeling a "hard ball” in the pouch pocket, the officer properly removed it to determine if it was a weapon (People v Larkins, 116 AD2d 194, lv denied 67 NY2d 1054; People v Bowens, 129 AD2d 297). That action was clearly warranted under CPL 140.50 (3). When the officer saw approximately 20 pieces of jewelry in the handkerchief, his reasonable suspicions escalated to probable cause. Therefore, the arrest of the defendant was lawful.
The defendant does not question the voluntariness of his statements made to the police officers and the detectives, but argues that they were the product of an unlawful arrest. Since we have found that the arrest was lawful, the suppression of the statements voluntarily made by the defendant after being advised of his rights, was properly denied. Lawrence, J. P., Eiber and Sullivan, JJ., concur.